Exhibit 99.1 Aquila,Inc. Consolidated Statements of Income Year Ended December 31, In millions 2007 2006 2005 Sales: Electricity—regulated $ 659.8 $ 596.3 $ 510.6 Other (8.2) (8.0) (1.3) Total sales 651.6 588.3 509.3 Cost of sales: Electricity—regulated 334.7 310.5 243.6 Other 2.9 18.4 41.1 Total cost of sales 337.6 328.9 284.7 Gross profit 314.0 259.4 224.6 Operating expenses: Operation and maintenance expense 214.8 220.1 237.5 Taxes other than income taxes 15.4 20.1 12.9 Restructuring charges 1.5 5.7 6.6 Net loss on sale of assets and other charges 1.3 246.9 55.4 Depreciation and amortization expense 66.3 65.1 64.8 Total operating expenses 299.3 557.9 377.2 Operating income (loss) 14.7 (298.5) (152.6) Other income, net 26.3 33.5 14.2 Interest expense 110.0 121.4 103.1 Loss from continuing operations before income taxes (69.0) (386.4) (241.5) Income tax expense (benefit) (16.4) (81.8) (58.9) Loss from continuing operations (52.6) (304.6) (182.6) Earnings (loss) from discontinued operations, net of tax 47.2 328.5 (47.4) Net income (loss) $ (5.4) $ 23.9 $(230.0) See accompanying notes to consolidated financial statements. 1 Aquila,Inc. Consolidated Balance Sheets December 31, In millions 2007 2006 Assets Current assets: Cash and cash equivalents $ 34.4 $ 232.8 Restricted cash 1.2 9.1 Funds on deposit 41.3 107.9 Accounts receivable, net 136.8 142.4 Inventories and supplies 62.3 68.2 Price risk management assets 32.0 71.3 Regulatory assets, current 25.5 4.1 Other current assets 8.5 7.3 Current assets of discontinued operations 213.6 230.9 Total current assets 555.6 874.0 Utility plant, net 1,484.3 1,309.8 Non-utility plant, net 119.5 126.7 Price risk management assets 13.1 43.4 Goodwill, net 111.0 111.0 Pension asset 26.0 3.4 Regulatory assets 84.6 92.3 Deferred charges and other assets 39.3 52.3 Non-current assets of discontinued operations 583.1 862.8 Total Assets $3,016.5 $3,475.7 Liabilities and Shareholders' Equity Current liabilities: Current maturities of long-term debt $ 2.4 $ 19.7 Short-term debt 25.0 - Accounts payable 85.5 106.9 Accrued interest 45.8 49.7 Accrued compensation and benefits 21.7 25.2 Pension and post-retirement benefits, current 1.6 1.7 Other accrued liabilities 46.8 92.9 Price risk management liabilities 28.7 61.7 Customer funds on deposit 14.0 5.6 Current liabilities of discontinued operations 150.0 138.3 Total current liabilities 421.5 501.7 Long-term liabilities: Long-term debt, net 1,035.4 1,385.9 Deferred income taxes and credits - 19.3 Price risk management liabilities .5 27.1 Pension and post-retirement benefits 25.4 25.4 Regulatory liabilities 75.4 68.9 Deferred credits 41.7 39.1 Non-current liabilities of discontinued operations 60.9 102.2 Total long-term liabilities 1,239.3 1,667.9 Common shareholders' equity 1,355.7 1,306.1 Total Liabilities and Shareholders' Equity $3,016.5 $3,475.7 See accompanying notes to consolidated financial statements. 2 Aquila,Inc. Consolidated Statements of Comprehensive Income Year Ended December 31, In millions 2007 2006 2005 Net income (loss) $(5.4) $ 23.9 $(230.0) Other comprehensive income (loss), net of related tax: Foreign currency adjustments: Foreign currency translation adjustments, net of deferred tax expense (benefit) of $.6 million, $(.1) million and $(.2) million for 2007, 2006 and 2005, respectively .9 (.1) (.3) Reclassification of foreign currency (gains) losses to income due to sale of businesses and other, net of deferred tax (expense) benefit of $(.5) million, $.1 million and $(.4) million for 2007, 2006 and 2005, respectively (.8) .2 (.6) Total foreign currency adjustments .1 .1 (.9) Pension and post-retirement benefits costs arising during the period: Net actuarial gain, net of deferred tax expense (benefit) of $–million after valuation allowance for 2007 21.6 - - Pension and post-retirement benefits costs amortized to income: Prior service cost, net of deferred tax expense (benefit) of $–million after valuation allowance for 2007 2.4 - - Net actuarial loss, net of deferred tax expense (benefit) of $–million after valuation allowance for 2007 1.4 - - Accumulated regulatory loss adjustment, net of deferred tax expense (benefit) of $– million after valuation allowance for 2007 5.6 - - Total pension and post-retirement benefit costs 31.0 - - Other comprehensive income (loss) 31.1 .1 (.9) Total Comprehensive Income (Loss) $25.7 $24.0 $(230.9) See accompanying notes to consolidated financial statements. 3 Aquila,Inc. Consolidated Statements of Cash Flows Year Ended December 31, In millions 2007 2006 2005 Cash Flows From Operating Activities: Net income (loss) $ (5.4) $ 23.9 $(230.0) Adjustments to reconcile net income (loss) to net cash provided from operating activities: Depreciation and amortization expense 108.3 104.8 148.9 Restructuring charges 1.5 7.7 6.6 Cash paid for restructuring and other charges (2.7) (223.5) (2.3) Net (gain) loss on sale of assets and other charges (2.3) (21.0) 214.9 Net changes in price risk management assets and liabilities (.4) 69.7 (61.2) Deferred income taxes and investment tax credits .2 (33.8) (81.5) Changes in certain assets and liabilities, net of effects of divestitures: Funds on deposit 66.7 157.0 88.2 Accounts receivable/payable, net (39.3) 51.3 (98.7) Inventories and supplies 12.7 27.8 (33.3) Other current assets (14.4) 33.7 25.3 Deferred charges and other assets 26.6 3.8 (13.8) Accrued interest and other accrued liabilities (24.4) (86.2) 16.8 Customer funds on deposit 10.5 (58.4) 54.6 Deferred credits 10.1 (4.1) 18.8 Other 4.9 .9 (1.2) Cash provided from operating activities 152.6 53.6 52.1 Cash Flows From Investing Activities: Utilities capital expenditures (284.2) (184.8) (233.7) Investments in communication services - (8.2) (11.4) Cash proceeds received on sale of assets 294.1 1,003.7 36.0 Other (5.6) (22.6) (3.2) Cash provided from (used for) investing activities 4.3 788.1 (212.3) Cash Flows From Financing Activities: Premium on the retirement of long-term debt (1.3) (28.2) - Issuance of long-term debt - - 2.0 Retirement of long-term debt (365.1) (574.7) (45.9) Short-term borrowings (repayments), net 25.0 (12.0) 12.0 Cash paid on long-term gas contracts (15.8) (15.7) (15.0) Other 1.9 2.7 1.0 Cash used for financing activities (355.3) (627.9) (45.9) Increase (decrease) in cash and cash equivalents (198.4) 213.8 (206.1) Cash and cash equivalents at beginning of year (includes $4.8 million and $6.6 million of cash included in current assets of discontinued operations in 2006 and 2005, respectively) 232.8 19.0 225.1 Cash and Cash Equivalents at End of Year (includes $4.8 million of cash included in current assets of discontinued operations in 2005) $ 34.4 $232.8 $19.0 Supplemental cash flow information: Interest paid, net of amount capitalized $150.2 $209.0 $223.1 Income taxes paid (refunded), net 4.3 (15.9) 28.8 See accompanying notes to consolidated financial statements. 4 Aquila,Inc. Notes to Consolidated Financial Statements Note 1: Merger and Asset Sale On February 6, 2007, Aquila, Inc. (Aquila) entered into an agreement and plan of merger with Great Plains Energy, Gregory Acquisition Corp., a wholly-owned subsidiary of Great Plains Energy, and Black Hills, which provided for the merger of Gregory Acquisition Corp. into us, with Aquila continuing as the surviving corporation. As of July 14, 2008, all required approvals had been received. Upon completion of the Merger, we became a wholly-owned subsidiary of Great Plains Energy, and our shareholders received cash and shares of Great Plains Energy common stock in exchange for their shares of Aquila common stock.
